Citation Nr: 1102675	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether vacatur of the June 15, 2010 Board of Veterans' 
Appeals decision denying service connection for a back strain and 
headaches is warranted.

2.  Entitlement to service connection for a back strain.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999 
and from July 2000 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  The Board initially denied the claims in a 
June 15, 2010 decision.

The Veteran's two service connection claims are addressed in the 
REMAND section of this decision and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  On June 15, 2010, the Board issued a decision denying service 
connection for a back strain and headaches.

2.  The claims file at the time of the June 15, 2010 Board 
decision did not include the brief of the Veteran's current 
representative.


CONCLUSION OF LAW

The criteria for vacating the June 15, 2010 Board decision have 
been met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 20.904 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or her 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a).

On June 15, 2010, the Board issued a decision denying service 
connection for a back strain and headaches.

In a September 2010 motion to vacate from the Veteran's current 
representative (a veterans service organization (VSO)), it was 
noted that while she had been represented by that VSO since 2008, 
her case was erroneously routed to the VSO that had previously 
represented her and had declined to present argument.  The 
current VSO has asserted that she was denied due process and has 
submitted a brief on her behalf.

Based on the above information, the Board has determined that the 
June 15, 2010 decision should be vacated.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.  The merits of the issues again before the 
Board, however, will be addressed in the REMAND section of this 
decision.


ORDER

Vacatur of the June 15, 2010 Board of Veterans' Appeals decision 
denying service connection for a back strain and headaches is 
warranted.








REMAND

The Veteran was treated for back and headache problems on several 
occasions during her first period of active service.  As to the 
back strain, according to a May 1998 treatment record, the 
Veteran fell backwards on some steps, resulting in dull to sharp 
constant mid-back pain for the prior two weeks.  The Veteran was 
diagnosed with a mid-thoracic back sprain and a mid-thoracic 
sublux complex.  A treatment record from two weeks later 
indicates that the Veteran reported that her back was feeling 
much better.  The examining physician noted that the Veteran had 
good range of motion with no spasm or swelling.  A diagnosis of 
mid-thoracic back sprain with sublux complex, resolving, was 
assigned.  As to headaches, the Veteran was seen in March 1997 
with complaints of frequent severe headaches.  The examiner 
diagnosed the Veteran with mild vascular headaches and referred 
her to neurology.  A neurological examination was normal, but the 
Veteran reported having these headaches "for years."  The 
Veteran was diagnosed with cephalalgia with migraine features.  A 
June 1997 examination resulted in a diagnosis of headaches that 
were non-migrainous.  According to an August 1997 treatment 
record, the Veteran was complaining of headaches that radiated 
"all over," and a diagnosis of tension headache was rendered.  

The Veteran was not again treated for back or headache problems 
until after her separation from active duty service, when she was 
involved in an automobile accident in September 2001.  To date, 
she has not been afforded a VA examination to address whether her 
claimed back strain and headaches are etiologically related to 
service.  Given her in-service treatment and evidence of symptoms 
following service, however, the Board nevertheless finds that 
there is sufficient evidence of record to, at a minimum, warrant 
a VA medical examination to address the nature and etiology of 
her claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (the threshold for determining whether there is an 
indication that the disability in question may be associated with 
the Veteran's service is low).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed back strain and 
headache disorder.  The examiner must 
review the claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the claims 
file, the clinical findings of the 
examination, and the history reported by 
the Veteran, the examiner is requested to 
provide diagnoses corresponding to the 
claimed disorders.  For each diagnosed 
disorder, the examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to the 
Veteran's two periods of active duty 
service.  The examiner should also address 
the clinical significance of the September 
2001 automobile accident.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  All evidence added to the 
claims file since the issuance of the 
January 2007 Supplemental Statement of the 
Case must be considered.  If the 
determination of either claim remains 
adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


